        Case 2:20-cv-00243-BLW Document 57 Filed 04/16/21 Page 1 of 2




RAFAEL M. GONZALEZ, JR.
Acting United States Attorney
CHRISTINE G. ENGLAND, CA BAR NO. 261501
Assistant United States Attorney
District of Idaho
Washington Group Plaza IV
800 East Park Blvd., Suite 600
Boise, ID 83712
Telephone: (208) 334-1211
Facsimile: (208) 334-1411
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Acting Assistant Attorney General
Environment & Natural Resources Division
EMMA L. HAMILTON, CA Bar No. 325360
ROBERT M. NORWAY, D.C. Bar No. 490715
Trial Attorneys
United States Department of Justice
150 M Street NE
Washington, DC 20002
Telephone:     (202) 305-0479 (Hamilton)
               (202) 532-3202 (Norway)
Facsimile:     (202) 305-0506
emma.hamilton@usdoj.gov
robert.m.norway@usdoj.gov
Attorneys for Federal Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO

FRIENDS OF THE CLEARWATER, et al.,            )
                                              )
                     Plaintiffs,              )
                                              )
       v.                                     )
                                                  Case No. 2:20-cv-243-BLW
                                              )
JEANNE HIGGINS, in her official capacity      )
                                                  FEDERAL DEFENDANTS’
as Forest Supervisor of the Idaho Panhandle   )
                                                  NOTICE OF LODGING
National Forests, et al.,                     )
                                                  SUPPLEMENTAL
                                              )
                     Federal Defendants,          ADMINISTRATIVE RECORD
                                              )
and                                           )
                                              )
STIMSON LUMBER COMPANY,                       )
                                              )
                     Intervenor-Defendant.    )
         Case 2:20-cv-00243-BLW Document 57 Filed 04/16/21 Page 2 of 2




       Federal Defendants hereby provide notice of their lodging of a supplemental administrative

record in this case. The supplemental administrative record consists of materials compiled by the

U.S. Forest Service (the “Forest Service”) related to the Brebner Flat Project (the “Project”) at

issue in this case. Attached as Exhibit 1 to this Notice is the declaration of Jasmine Drapeau

certifying the supplemental administrative record on behalf of the Forest Service for the Project.

The documents comprising the administrative record for the Project from the Forest Service are

contained on a single universal service bus (“USB”) flash drive and are Bates stamped and

numbered 020000 to 021841. An index of the documents comprising the supplemental

administrative record for the Project from the Forest Service is attached to this Notice as Exhibit

2. Copies of the USB flash drive containing the supplemental administrative record have been

provided to Plaintiffs and Defendant-Intervenor by FedEx.

Dated: April 16, 2021                            Respectfully submitted,

                                                 JEAN E. WILLIAMS
                                                 Acting Assistant Attorney General
                                                 Environment & Natural Resources Division

                                                  /s/ Robert M. Norway
                                                 EMMA L. HAMILTON, CA Bar No. 325360
                                                 ROBERT M. NORWAY, D.C. Bar No. 490715
                                                 Trial Attorneys
                                                 United States Department of Justice
                                                 150 M Street NE
                                                 Washington, DC 20002
                                                 Telephone:(202) 305-0479 (Hamilton)
                                                            (202) 532-3202 (Norway)
                                                 Facsimile: (202) 305-0506
                                                 emma.hamilton@usdoj.gov
                                                 robert.m.norway@usdoj.gov

                                                 Attorneys for Federal Defendants




Federal Defendants’ Notice of Lodging Supplemental Administrative Record                         1
